2021 IL App (1st) 171453-U

                                         No. 1-17-1453

                                 Order filed December 17, 2021

                                                                           SIXTH DIVISION


NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
limited circumstances allowed under Rule 23(e)(1).
______________________________________________________________________________

                                            IN THE
                             APPELLATE COURT OF ILLINOIS
                                       FIRST DISTRICT
______________________________________________________________________________

 THE PEOPLE OF THE STATE OF ILLINOIS,             ) Appeal from the
                                                  ) Circuit Court of
        Plaintiff-Appellee,                       ) Cook County.
                                                  )
     v.                                           ) No. 94 CR 4431
                                                  )
 SCOTT CHAMBERS,                                  ) Honorable
                                                  ) Vincent M. Gaughan,
        Defendant-Appellant.                      ) Judge presiding.
 ______________________________________________________________________________

 JUSTICE HARRIS delivered the judgment of the court.
 Presiding Justice Pierce and Justice Oden Johnson concurred in the judgment.
 Justice Oden Johnson also specially concurred.

                                            ORDER

¶1     Held: Trial court exceeded mandate on remand by resentencing defendant on all offenses
              when this court found only natural life sentences for first degree murder to be
              erroneous, so that original sentences must be restored for all other offenses. The
              resulting 60-year aggregate sentence was not unconstitutional in light of
              defendant’s youth as he is eligible for day-for-day good conduct credit that provides
              him a meaningful opportunity for release short of a 40-year de facto life sentence.

¶2     Following a jury trial, defendant Scott Chambers was convicted of two counts of first

degree murder, two counts of armed robbery, and one count each of aggravated criminal sexual

assault and aggravated vehicular hijacking. He was sentenced concurrently to two terms of natural
No. 1-17-1453


life imprisonment for the murders, three 25-year terms for the armed robbery and sexual assault

offenses, and a 15-year term for the hijacking offense. Defendant committed his offenses in 1994

when he was 17 years old. His convictions and sentences were affirmed on direct appeal, as was

the dismissal of his 2000 successive postconviction petition. People v. Chambers, No. 1-96-0501

(1998); No. 1-02-3031 (2003) (unpublished orders under Supreme Court Rule 23). On appeal from

a 2010 denial of leave to file another successive petition, we declined to consider his challenge to

his mandatory natural life sentence under Miller v. Alabama, 567 U.S. 460 (2012), because it was

not raised in his petition. People v. Chambers, 2013 IL App (1st) 100575, ¶ 42. Our supreme court

remanded for us to reconsider in light of People v. Davis, 2014 IL 115595. People v. Chambers,

No. 116731 (2015). We then vacated defendant’s sentence and remanded for resentencing because

the trial court was not able to take his youth into account in crafting an appropriate sentence due

to the mandatory nature of the natural life sentences. People v. Chambers, 2015 IL App (1st)

100575-UB, ¶¶ 36, 38. On remand, the trial court resentenced defendant to concurrent 60-year

prison terms for the murders, a 25-year term for the sexual assault, and concurrent 7-year terms

for the armed robbery and hijacking offenses, with consecutive sentencing between the murders,

sexual assault, and other offenses so his aggregate sentence is 92 years’ imprisonment.

¶3     Defendant now appeals from that order, contending that the court (1) exceeded its authority

under our mandate by resentencing him on all convictions rather than just the two murder

convictions, as we found only the natural life sentences for the murders to be improper, (2) imposed

a de facto life sentence that did not comply with Miller and its progeny by giving meaningful

consideration to his youth and attendant characteristics, and (3) demonstrated vindictiveness by

imposing consecutive sentences. The State concedes that the court exceeded its mandate so that



                                               -2-
No. 1-17-1453


the original concurrent sentences for all of defendant’s convictions other than murder should be

reinstated. However, the State contends that the resulting aggregate 60-year prison sentence is not

a de facto life sentence because postsentencing credit for good conduct will give him a meaningful

opportunity for release before he serves 40 years.

¶4     For the reasons stated below, we modify the sentencing order so that defendant receives

concurrent sentences of 60 years each for the murders and, as originally sentenced, three 25-year

terms for the armed robbery and sexual assault offenses and a 15-year term for the hijacking

offense. We otherwise affirm the judgment of the trial court.

¶5                                      I. JURISDICTION

¶6     The trial court resentenced defendant on May 10, 2017, this court having mandated a

resentencing in 2015. The court denied reconsideration of its sentence on May 18, 2017, and

defendant filed his notice of appeal the same day. Accordingly, this court has jurisdiction pursuant

to article VI, section 6, of the Illinois Constitution (Ill. Const. 1970, art. VI, § 6), and Illinois

Supreme Court Rule 603 (eff. Feb. 6, 2013) and Rule 606 (eff. Mar. 12, 2021) governing appeals

from a final judgment of conviction in a criminal case.

¶7                                     II. BACKGROUND

¶8     Defendant was charged with various offenses including first degree murder, armed

robbery, aggravated criminal sexual assault, and aggravated vehicular hijacking against Reginald

Wilson and Felicia Hudson Lewis on or about January 13, 1994.1




       1
         Codefendants Anthony Brown, Stanley Hamelin, Carl Williams, and Zarice Johnson were
charged with the same offenses. We are not concerned here with the proceedings in their cases.

                                                -3-
No. 1-17-1453


¶9      In defendant’s late 1995 trial, a jury found him guilty of two counts of first degree murder,

two counts of armed robbery, and one count each of aggravated criminal sexual assault and

aggravated vehicular hijacking. The court sentenced defendant in January 1996 to concurrent

prison terms of natural life imprisonment for first degree murder, 25 years for armed robbery and

aggravated criminal sexual assault, and 15 years for aggravated criminal sexual assault.

Defendant’s natural life sentence was mandatory. 730 ILCS 5/5-8-1(a)(1)(c)(ii), (v) (West 1994).

¶ 10    On direct appeal, defendant raised a corpus delicti challenge to his aggravated criminal

sexual assault conviction and an ineffective assistance of counsel claim for admitting his guilt

during opening statements. As noted above, we affirmed. Chambers, No. 1-96-0501.

¶ 11    Defendant filed a pro se postconviction petition in 1999 arguing that his right to a speedy

trial was violated and that trial counsel was ineffective for not seeking dismissal of his case on that

basis. The circuit court summarily dismissed the petition, which defendant did not appeal.

¶ 12    In 2000, defendant filed a second postconviction petition raising a claim based on Apprendi

v. New Jersey, 530 U.S. 466 (2000). The circuit court dismissed the petition in 2002 and we

affirmed on appeal. Chambers, No. 1-02-3031.

¶ 13    In 2009, defendant filed a petition for relief from judgment, and the circuit court notified

him it intended to recharacterize it as a successive postconviction petition. Defendant elected to

amend his petition and alleged ineffective assistance of counsel for not challenging his natural life

sentence as unconstitutional. In particular, he claimed that section 5-8-1(a)(1)(b) (730 ILCS 5/5-

8-1(a)(1)(b) (West 1994)) was unconstitutional though he was not sentenced pursuant thereto. The

circuit court denied defendant leave to file a successive petition in 2010, also fining him $105.00

and instructing the circuit court clerk not to accept his filings until the fine was fully paid.



                                                 -4-
No. 1-17-1453


¶ 14   On appeal, defendant added a claim that his sentence was improper under Miller because

he was sentenced to natural life imprisonment for offenses committed while still a minor. We

affirmed the disposition of his petition except we vacated the provision barring further filings.

Chambers, 2013 IL App (1st) 100575, ¶¶ 23-31. We declined to consider defendant’s Miller claim

because he had not raised the issue in his postconviction petition. Id. ¶ 42.

¶ 15   However, after our supreme court instructed us to reconsider in light of Davis (Chambers,

No. 116731 (2015)), we vacated defendant’s sentence and remanded for resentencing because the

trial court was unable to take his youth into account in its sentencing due to the mandatory nature

of the natural life sentences. Chambers, 2015 IL App (1st) 100575-UB, ¶¶ 36, 38.

¶ 16   On remand, the trial court held a resentencing hearing in December 2016 with evidence

and multiple witnesses in aggravation and mitigation. In May 2017, after noting the requirements

of and relevant factors under Miller and its progeny, the court found that defendant was not

immature or impetuous at the time of his offenses. Regarding rehabilitative potential, the court

found that he “demonstrated some positive attitudes while in prison” but also had “serious

misconduct incidents.” The court sentenced defendant to concurrent 60-year prison terms for the

murders, a 25-year term for the sexual assault, and concurrent 7-year terms for the armed robbery

and hijacking offenses, with consecutive sentencing between the murders, sexual assault, and other

offenses so his aggregate sentence is 92 years’ imprisonment. It expressly found that consecutive

sentencing was necessary to protect the public. It denied reconsideration of its sentence, rejecting

defense arguments that it had imposed a de facto life sentence and had not meaningfully considered

the mitigation evidence. This appeal followed.




                                                 -5-
No. 1-17-1453


¶ 17                                      III. ANALYSIS

¶ 18   On appeal, defendant contends that the trial court (1) exceeded its authority under our

mandate by resentencing him on all convictions rather than just the two murder convictions, as we

found only the natural life sentences improper, (2) imposed a de facto life sentence contrary to

Miller and its progeny by not giving meaningful consideration to his youth and attendant

characteristics, and (3) showed vindictiveness by imposing consecutive sentences.

¶ 19   The State concedes that the court exceeded its mandate so that the original concurrent

sentences for all convictions other than murder should be reinstated. However, the State contends

that the resulting aggregate 60-year prison sentence is not a de facto life sentence because

postsentencing credit for good conduct will provide him a meaningful opportunity for release

before he has served 40 years.

¶ 20                                        A. Mandate

¶ 21   We agree with the parties that the trial court exceeded its authority under our mandate when

it resentenced defendant on all offenses. On remand, the trial court is vested with jurisdiction only

to take action that complies with the reviewing court’s mandate. People v. Hill, 2021 IL App (1st)

131973-B, ¶ 20. While our order did not expressly direct the trial court to resentence defendant

only on his murder offenses (Chambers, 2015 IL App (1st) 100575-UB, ¶¶ 38, 40), we found only

the mandatory natural life sentences for first degree murder to be erroneous. Id. ¶ 36.

¶ 22   Therefore, the portion of the resentencing order that was authorized by our mandate – the

new sentences for first degree murder – stands. The portion that was not – the sentences for the

other offenses – is vacated and the corresponding portion of the original sentencing order is

reinstated. In other words, we shall modify the sentencing order to be consistent with the



                                                -6-
No. 1-17-1453


resentencing order insofar as the trial court had authority to issue it and the original sentencing

order insofar as our mandate did not authorize resentencing. As modified, defendant shall have

concurrent sentences of 60 years each for the first degree murders, 25 years each for aggravated

criminal sexual assault and two armed robberies, and 15 years for aggravated vehicular hijacking.

¶ 23                                 B. Miller and its Progeny

¶ 24   Therefore, we are effectively left with an aggregate sentence of 60 years imprisonment.

Defendant contends that this sentence is improper under Miller and its progeny because it is a de

facto life sentence but his youth and attendant characteristics were not properly accounted for in

resentencing. The State contends that defendant did not receive a de facto life sentence because he

is eligible for day-for-day good conduct credit that gives him a meaningful opportunity for release

before the 40-year threshold for de facto life sentences.

¶ 25   In Miller, the United States Supreme Court held that a sentence of natural life imprisonment

or life without parole imposed mandatorily upon a person who was a minor at the time of his or

her homicide offense violates the eighth amendment because mitigating factors relating to youth

could not be considered in imposing the sentence. Miller, 567 U.S. at 489. In People v. Holman,

2017 IL 120655, ¶ 40, our supreme court held that “[l]ife sentences, whether mandatory or

discretionary, for juvenile defendants are disproportionate and violate the eighth amendment,

unless the trial court considers youth and its attendant characteristics.” In People v. Buffer, 2019

IL 122327, ¶¶ 30-33, our supreme court determined that a prison sentence longer than 40 years is

a de facto life sentence. Id. ¶¶ 34-41. The Buffer “defendant committed an offense, at age 16, that

subjected him to a legislatively mandated minimum sentence of 45 years and for which he received




                                                -7-
No. 1-17-1453


a sentence of 50 years. Because defendant’s sentence was greater than 40 years, we conclude that

defendant received a de facto life sentence.” Id. ¶ 42.

¶ 26   When a defendant who was a minor at the time of his offenses receives a life sentence,

including a de facto life sentence under Buffer, a reviewing court must determine whether the trial

court “failed to consider defendant’s youth and its attendant characteristics in imposing that

sentence.” Id. Our supreme court has held that Miller mandates that a trial court consider the

defendant’s youth and related characteristics as mitigating circumstances before imposing a life

sentence. Holman, 2017 IL 120655, ¶ 37 (citing Miller, 567 U.S. at 483, 489). A minor defendant

“may be sentenced to life imprisonment without parole, but only if the trial court determines that

the defendant’s conduct showed irretrievable depravity, permanent incorrigibility, or irreparable

corruption beyond the possibility of rehabilitation.” Id. ¶ 46. While an express finding of

incorrigibility is not required, “a trial court must consider some variant of the Miller factors before

imposing a life sentence without the possibility of parole.” Id. ¶ 43. Those factors include:

       “(1) the juvenile defendant’s chronological age at the time of the offense and any evidence

       of his particular immaturity, impetuosity, and failure to appreciate risks and consequences;

       (2) the juvenile defendant’s family and home environment; (3) the juvenile defendant’s

       degree of participation in the homicide and any evidence of familial or peer pressure that

       may have affected him; (4) the juvenile defendant’s incompetence, including his inability

       to deal with police officers or prosecutors and his incapacity to assist his own attorneys;

       and (5) the juvenile defendant’s prospects for rehabilitation.” Id. ¶ 46 (citing Miller, 567

       U.S. at 477-78).




                                                 -8-
No. 1-17-1453


Our inquiry into the Miller factors is strictly retrospective: “the only evidence that matters is

evidence of the defendant’s youth and its attendant characteristics at the time of sentencing.

Whether such evidence exists depends upon the state of the record in each case.” Id. ¶ 47.

¶ 27                                   C. People v. Dorsey

¶ 28   As a threshold matter, defendant is indeed subject to day-for-day good conduct credit, as

the statute in effect when he committed his offenses in January 1994 provided for credit at that

rate for all prison sentences other than natural life. 730 ILCS 5/3-6-3(a)(2) (West 1994).

¶ 29   Our supreme court recently held “that good-conduct credit is relevant and that a sentence

imposed pursuant to a statutory scheme that affords a juvenile an opportunity to be released from

prison after serving 40 years or less of the term imposed does not constitute a de facto life

sentence.” People v. Dorsey, 2021 IL 123010, ¶ 1. The supreme court acknowledged multiple

decisions by this court holding otherwise. Id. ¶ 48. However, it found that a sentencing scheme

need only provide a juvenile “ ‘some meaningful opportunity to obtain release based on

demonstrated maturity and rehabilitation’ before the juvenile reaches Buffer’s line drawn at more

than 40 years.” Id. (quoting Miller, 567 U.S. at 479).

¶ 30   While the trial court in Dorsey imposed a prison sentence in excess of 40 years, “it is the

legislature, through the statutory scheme that it has enacted, that determines how much of that

sentence the person must serve. And it has offered the opportunity for early release” in its

mandatory good conduct credit system. Id. ¶ 50. “This day-for-day credit scheme is designed to

encourage rehabilitation and enable an offender to be released after he serves half of the

determinate sentence. It allows a predictable, fairly accurate assessment at the time of sentencing

of the ultimate length of imprisonment.” Id. ¶ 51. “Thus, an offender sentenced under the statutory



                                               -9-
No. 1-17-1453


scheme providing for day-for-day credit—who conforms his conduct to the prison rules—can

demonstrate growth and rehabilitation, thereby procuring his own release after serving half of the

judicially imposed prison term.” Id.

       “[I]t is in a defendant’s power to shorten his sentence by earning good-conduct credit and

       that earning such credit allows a defendant the opportunity to exhibit maturity and

       rehabilitation. The statutory scheme here, which allows for the opportunity of release short

       of a de facto life sentence, is at least on par with discretionary parole for a life sentence,

       which has specifically been held by the Supreme Court to pass muster under the eighth

       amendment.” Id. ¶ 53 (citing Montgomery v. Louisiana, 577 U.S. 190, 212 (2016)).

¶ 31   The Dorsey court found that good conduct credit “can actually afford greater certainty and

protection against arbitrariness than a discretionary parole system.” (Emphasis in original.) Id. ¶

56. A “defendant is entitled to sentence credit for each day he serves in prison,” which “must be

awarded and may be revoked only for ‘specific rule violations.’ ” Id. ¶ 58 (quoting 730 ILCS 5/3-

6-3(c) (West 1994)). A prisoner must “receive advance written notice of the disciplinary charges,

an opportunity to call witnesses and present documentary evidence in defense, and a written

statement from the disciplinary board of the evidence relied upon and the reasons for the

disciplinary action.” Id. Moreover, these due process requirements of the disciplinary process are

subject to administrative and judicial review. Id. ¶¶ 59-60.

¶ 32   Lastly, the supreme court in Dorsey distinguished its decision in Buffer, where the

mandatory minimum sentencing scheme provided no opportunity for good conduct credit.

       “Thus, we find that the more-than-40-years mark in Buffer is meant to be the line for a de

       facto life sentence where there is no opportunity to demonstrate rehabilitation and obtain



                                               - 10 -
No. 1-17-1453


       release short of serving more than 40 years in prison. In other words, a judicially imposed

       sentence that is more than 40 years but offers day-for-day, good-conduct sentencing credit

       does not cross the Buffer line if it offers the opportunity to demonstrate maturity and obtain

       release with 40 years or less of incarceration.” Id. ¶ 63.

¶ 33   We note that our supreme court has not issued its mandate in Dorsey. We nonetheless find

the logic of Dorsey highly persuasive and choose to follow it. Thus, we conclude that we can

consider good conduct credit in determining whether defendant received a de facto life sentence.

His sentence as modified, 60 years’ imprisonment subject to day-to-day good conduct credit, is

not a de facto life sentence because he has a meaningful opportunity to be released from prison

well before the 40-year threshold under Buffer.

¶ 34                                   IV. CONCLUSION

¶ 35   Accordingly, defendant’s sentencing order herein is modified so that his prison terms are

60 years each for two first degree murder offenses, 25 years each for aggravated criminal sexual

assault and two armed robbery offenses, and 15 years for aggravated vehicular hijacking, all to be

served concurrently. The judgment of the circuit court is otherwise affirmed.

¶ 36   Affirmed as modified.



¶ 37   JUSTICE ODEN JOHNSON, specially concurring:

¶ 38   While I concur that our supreme court’s recent disposition in People v. Dorsey, 2021 IL

123010 supports the conclusion that defendant’s aggregate 60-year sentence was not

unconstitutional in light of defendant’s youth as he is eligible for day-for-day good conduct credit

that provides him a meaningful opportunity for release short of a 40-year de facto life sentence, I



                                               - 11 -
No. 1-17-1453


nevertheless write separately because I disagree with the overall determination that day-for-day

good conduct credit should be given the same weight as a lesser sentence.

¶ 39   In this case as well as in Dorsey, defendant was originally sentenced before the truth-in-

sentencing statute was validly enacted and therefore remains eligible for day-for-day credit. See

Dorsey, 2021 IL 123010, ¶ 50. As noted in Dorsey, under the day-for-day credit scheme, a

defendant “has the opportunity to demonstrate maturity and rehabilitation so that he only needs to

serve [half] of his aggregate sentence. Id. The supreme court also cited to the statutory provision

of the Unified Code of Corrections (Code) which set forth the day-for-day credit sentencing

scheme in finding that the statutory scheme mandates that a defendant receive day-for-day credit.

Id. See 730 ILCS 5/3-3-3(c) (West 1994).

¶ 40   However, day-for-day credit is not guaranteed, and it is the Illinois Department of

Corrections, not the circuit court, that has the ultimate discretion as to whether a defendant will be

awarded any credit. As noted by the United States Supreme Court in Pepper v. United States, 562

U.S. 476, 501 n.14 (2011), “[a]n award of good time credit by the Bureau of Prisons *** does not

affect the length of a court-imposed sentence; rather, it is an administrative reward to provide an

incentive for prisoners to compl[y] with institutional regulations. [Citation.] Such credit may be

revoked at any time before the date of a prisoner’s release.” (Internal quotation marks omitted.)

Thus, I believe that defendant’s 60-year sentence cannot be considered anything more than a 60-

year sentence because having the “opportunity to demonstrate maturity and rehabilitation” and

serve only 30 years of a sentence is not the same as being sentenced to a 30-year prison term. As

noted by the Dorsey dissent, the appellate court has consistently held that an analysis of whether a

defendant’s sentence was a de facto life sentence is focused only on the sentence actually imposed.

Dorsey, 2021 IL 123010, ¶ 93 (Neville, J., dissenting). Accordingly, if it were not for the majority

                                                - 12 -
No. 1-17-1453


opinion in Dorsey, I would reject the State’s argument that defendant’s eligibility for day-for-day

credit should be considered when analyzing whether defendant’s 60 year sentence is a de facto life

sentence, in accordance with the decisions of the many appellate court panels on this issue and as

supported by the Supreme Court’s decision in Pepper.




                                              - 13 -